Citation Nr: 0108973	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  00-01 972	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
cheek bone fracture to include sinusitis and a stomach 
condition.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active duty from September 1954 to September 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision in August 1998 of the 
Portland, Oregon, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for 
left cheek bone fracture residuals including sinus and 
stomach trouble; degenerative arthritis, L5-S1, lumbosacral 
spine claimed as low back disability; bilateral hearing loss; 
and tinnitus as not well-grounded claims.  

The veteran's representative in the written brief 
presentation in November 2000 raises a possible claim for 
service connection for post-traumatic stress disorder.  This 
claim is referred to the RO for appropriate development.

In addition, the veteran wrote to his Senator in December 
1999 requesting assistance with his claim and a copy of this 
letter was forwarded to the Board.  In addition to other 
disabilities claimed, the veteran wrote that as the years had 
gone by, his knees had given out due to wearing jump boots 
and all his airborne training.  This raises a possible claim 
for service connection for bilateral knee disability and is 
referred to the RO for appropriate development. 


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In August 1998, the RO denied the veteran's claims on the 
basis that the claims were not well-grounded.  The RO 
determined that the veteran failed to submit evidence 
establishing any relationship between the disabilities 
claimed and any disease or injury during active service.  The 
RO notified the veteran that he must submit evidence 
demonstrating a plausible relationship in order to well 
ground his claim.

The new law with respect to the duty to assist has eliminated 
the requirement that a claim be well grounded before the duty 
to assist can attach.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C.A. § 5107).  

Under the new law, the Secretary is required to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C.A. § 
5103A.).

The veteran contends that there has not been sufficient help 
in assisting him in his attempt to established service 
connection for his claimed disabilities, and his 
representative requests that his case be remanded to the RO 
for further review of his claims.  

A copy of the veteran's separation examination report is on 
file.  It shows no relevant abnormalities.  In addition, the 
veteran submitted with his claim a report of physical profile 
for an incompletely healed laceration of right ear in August 
1957 upon his discharge from a hospital; he was to report to 
the EENT Clinic two weeks later for further evaluation.  A 
June 1998 reply from the National Personnel Records Center 
(NPRC) to a request for the veteran's service medical records 
shows that no medical records were on file and that the 
veteran had fire-related service.  The records presumably 
were destroyed by fire at the NPRC facility in St. Louis, 
Missouri, in July 1973.  It does not appear that the RO 
requested a search for alternate record sources.  

The veteran claims that he suffered a left cheek bone 
fracture at the time of the injury to his right ear and has 
residuals from that fracture to include sinusitis and a 
stomach condition.  The report of a May 1998 VA bones 
examination includes clinical findings of flattening of the 
left cheek on palpation, with no evidence of infection, pain 
or deformity.  Reportedly, an old fracture deformity of the 
left anterior maxillary sinus wall was shown by X-ray series, 
although the report contains an opinion that more likely than 
not there is no relationship between the chronic sinus 
condition and the fracture of the cheekbone.  Nevertheless, 
an August 1957 line of duty report shows that the veteran 
sustained trauma to the head when attacked by another 
serviceman.  Accordingly, an additional search for service 
medical records should be made with regard to the claim of 
injury in service to his left cheek.  

The veteran also contends that he injured his back on a 
parachute jump in Augsburg, Germany, while with the 11th 
Airborne Division.  He reported being taken off jump status 
and transferred to the 518th Transportation Company.  He also 
claims there could be a back injury from the number of 
parachute drops in which he participated.  The report of a 
May 1998 VA spinal examination shows that the veteran 
reported having chronic low back pain since his 23rd jump in 
Germany in 1956.  X-rays reportedly showed moderate disk 
space narrowing at L5-S1 and a mild diffuse spondylosis.  
Although there is nothing on the service separation 
examination report noting any back complaints or 
abnormalities, an additional search for service medical 
records should be made with regard to the claims of injury in 
service to his low back.

The veteran also seeks service connection for bilateral 
hearing loss.  As previously noted, the veteran reported 
being a paratrooper until he was transferred to a 
transportation company.  His form DD 214 shows his specialty 
was a light vehicle driver and that he received the 
parachutist badge.  At the May 1998 VA audiological 
evaluation, the veteran claimed that he was exposed to 
weapons' noise as a machine gunner and to aircraft noise 
while serving as a paratrooper.  He reported civilian 
occupational noise exposure as thirty-six years as an auto 
mechanic.  The veteran also reported the presence of tinnitus 
described as constant mild high pitched ringing.  The 
veteran's service separation examination in July 1957 shows 
that his hearing was 15/15 bilaterally for whispered voice.  
On the VA audiological evaluation in May 1998, the veteran 
was shown to have a high frequency hearing loss meeting the 
requirements of 38 C.F.R. § 3.385 (2000).   

Additionally, as part of assisting a claimant, the Secretary 
shall provide a medical examination or obtain a medical 
opinion when there is competent evidence of a current 
disability, there is evidence that the disability or symptoms 
may be associated with service, and the record does not 
contain sufficient medical evidence to make a decision on the 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C.A. § 5103A).  In the present case the 
medical evidence shows that the veteran has bilateral hearing 
disability by VA standards and tinnitus and it appears that 
he had some noise exposure during service.   The RO has not 
obtained a medical opinion on the issue in this case.

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (2000).  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (O.G.C. Prec. 16-92), 57 Fed. Reg. 49,747 
(1992).   





In view of the foregoing, the case is REMANDED for the 
following additional development:

1.  The RO must review the claims file and 
ensure that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should ensure 
that the new notification requirements and 
development procedures contained in sections 3 
and 4 of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO should 
refer to VBA Fast Letters as well as any 
pertinent formal or informal guidance that is 
subsequently provided by VA, including, among 
other things, final regulations and General 
Counsel precedent opinions.  Any binding and 
pertinent court decisions that are subsequently 
issued also should be considered. 

2.  The RO should request that the veteran 
submit copies of any service medical records 
that he might have.  The RO should also request 
that NPRC search for records from alternate 
sources, to include any records that might 
confirm that the veteran sustained a fractured 
cheek bone.  In addition, the veteran's service 
personnel records should be obtained from NPRC.

3.  The RO should request the veteran to 
provide the names, addresses and approximate 
dates of treatment for all health care 
providers, including any health maintenance 
organizations (HMO's), by which he has been 
seen for his left cheek bone condition, sinus 
problems, a stomach disorder, a low back 
disability, hearing loss and/or tinnitus since 
his separation from service.  In particular he 
should provide additional identifying 
information regarding Dr. Gillespie and 
information regarding where and when he 
underwent stomach surgery.  He also should be 
sure to name all places where he has had his 
hearing tested prior to May 1998 and any 
hospitals where he was a patient for any of the 
disabilities at issue and approximately when he 
was treated at the hospitals.  It is noted that 
L. W., of Pendleton, Oregon, in a statement of 
March 19, 1998 reported that the veteran had 
been seen by numerous doctors over the years so 
the veteran might want to ask for her 
assistance in constructing a list of medical 
care providers.  The veteran also should be 
asked whether he has ever received Social 
Security disability benefits or workers' 
compensation benefits and, if so, approximately 
when.  After securing any necessary 
authorization from the veteran, the RO should 
contact the health care providers and any other 
sources to obtain copies of the veteran's 
medical records and the Ro should obtain any 
Social Security disability or workers' 
compensation records if the veteran ever filed 
for such benefits.  It should be stressed to 
the veteran that his cooperation in this matter 
is important. 

4.  After any additional evidence has been 
obtained and associated with the claims file, 
the veteran should be afforded a VA 
audiological examination to evaluate his 
hearing disability.  The claims folder and a 
copy of this remand should be made available to 
the examiner for review before the examination.  
Information from any service personnel records 
regarding the veteran's assignments in service 
should be provided.  The examiner should be 
asked to address the following:  (1) Is the 
veteran's hearing loss as shown by his 
audiogram consistent with (a) presbycusis, (b) 
noise induced hearing loss, (c) or hearing loss 
from some other cause?  (2) If his hearing loss 
is consistent with noise induced hearing loss 
and hearing loss from some other cause, what is 
the likelihood that it is due to noise 
exposure? (3) If the veteran's hearing loss is 
as likely as not noise induced, in view of his 
reported in-service noise exposure and his 
subsequent 36 years of noise exposure as an 
auto mechanic, can it be determined with some 
degree of certainty which noise exposure caused 
the hearing loss and, if so, is it at least as 
likely as not that the hearing loss was caused 
by in-service noise exposure.  The examiner 
should also note whether the veteran has 
tinnitus and its likely cause if ascertainable.  

5.  After the development requested above has 
been completed to the extent possible, the RO 
should again review the record.  The veteran 
should be afforded additional examinations if 
indicated and any other development deemed 
necessary should be accomplished.  Thereafter, 
the RO should readjudicate the claims and if 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, remains 
denied, the veteran and his representative 
should be furnished a supplemental statement of 
the case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


